NOT FOR PUBLICATION WITHOUT THE
                     APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court."
     Although it is posted on the internet, this opinion is binding only on the
       parties in the case and its use in other cases is limited. R. 1:36-3.




                                      SUPERIOR COURT OF NEW JERSEY
                                      APPELLATE DIVISION
                                      DOCKET NO. A-4798-16T3

IN THE MATTER OF THE DENIAL
OF M.G.'S APPLICATION
FOR A FIREARMS PURCHASER
IDENTIFICATION CARD (FPIC) AND
HANDGUN PURCHASE PERMIT (HPP).
_______________________________

             Submitted April 10, 2018 – June 18, 2018

             Before Judges Fisher and Moynihan.

             On appeal from Superior Court of New Jersey,
             Law Division, Bergen County.

             Evan F. Nappen, attorney for appellant M.G.
             (Cheryl L. Hammel, on the brief).

             Dennis Calo, Acting Bergen County Prosecutor,
             attorney for respondent State of New Jersey
             (Justin M. Blasi, Assistant Prosecutor, of
             counsel and on the brief).

PER CURIAM

       Appellant M.G.1 appeals from the Law Division judge's denial

of his application for a firearms purchaser identification card

and two handgun purchase permits.            He argues:



1
  Although appellant's filings, including his notice of appeal,
amended notice of appeal, court transcript request, criminal case
            POINT I

            THE LODI POLICE CHIEF ERRED AB INITIO BY
            FAILING TO CONFERENCE WITH THE APPLICANT PRIOR
            TO DENYING HIM.

            POINT II

            THE COURT BELOW ERRED BY BASING ITS DECISION
            UPON HEARSAY CONTRARY TO WESTON,[2] DUBOV[3] AND
            ONE MARLIN RIFLE.[4]

            POINT III

            APPELLANT IS NOT A THREAT       TO   THE   PUBLIC
            HEALTH, SAFETY, OR WELFARE.

            POINT IV

            APPELLANT    SHOULD   NOT   BE   DENIED    HIS
            FUNDAMENTAL, INDIVIDUAL, CONSTITUTIONAL RIGHT
            TO KEEP ARMS FOR A REASON THAT DOES NOT RISE
            ABOVE   RATIONAL   BASIS,  IS  VAGUE    AND/OR
            OVERBROAD, CONSTITUTES AN UNCONSTITUTIONAL
            BALANCING-TEST, AND DOES NOT PROVIDE A DUE
            PROCESS FORM OF REDRESS.

            A.   THE COURT BELOW ERRED BY NOT BASING ITS
            FINDING UPON A LONGSTANDING PROHIBITION ON THE
            POSSESSION OF FIREARMS, AND BY APPLYING MERE


information statement, merits brief, and all documents comprising
the record contain his full name, we use his initials –
notwithstanding that his request for such action was not by motion
but only a point in his merits brief, which was opposed by the
State – because of the references to his juvenile and mental health
history.
2
    Weston v. State, 60 N.J. 36 (1972).
3
    In re Dubov, 410 N.J. Super. 190 (App. Div. 2009).
4
    State v. One Marlin Rifle, 319 N.J. Super. 359 (App. Div. 1999).


                                   2                            A-4798-16T3
          RATIONAL BASIS REVIEW TO DENY APPELLANT HIS
          INDIVIDUAL, FUNDAMENTAL RIGHT.

          B.   "IN THE INTEREST OF PUBLIC HEALTH, SAFETY
          OR WELFARE" IS UNCONSTITUTIONALLY VAGUE OR
          OVERBROAD.

          C.   "IN THE INTEREST OF PUBLIC HEALTH, SAFETY
          OR WELFARE" PROVIDES UNCONSTITUTIONAL DUE
          PROCESS NOTICE AND PROVIDES NO DUE PROCESS
          FORM OF REDRESS.

          D.   "IN THE INTEREST OF PUBLIC HEALTH, SAFETY
          OR WELFARE" DOES NOT PASS HEIGHTENED SCRUTINY
          GENERALLY AND AS APPLIED BELOW AS IT
          CONSTITUTES A MERE UNCONSTITUTIONAL INTEREST-
          BALANCING TEST.

          POINT V

          IT IS RESPECTFULLY REQUESTED THAT THIS MATTER
          REFERENCE APPELLANT BY HIS INITIALS.

Unpersuaded by any of the foregoing, we affirm.

     We find no merit in M.G.'s contention that he was denied due

process because the police chief did not meet with him before

denying his application.         M.G. relies on our Supreme Court's

holding in Weston v. State, 60 N.J. 36, 43-44 (1972), that a denied

applicant should have an opportunity to discuss the reasons for

denial with the chief of police "and to offer any pertinent

explanation   or   information    for   the   purpose   of   meeting   the

objections being raised."    We note, however, that in the letter

denying his application, the Lodi Chief of Police informed M.G.

of the reason for denial and invited him to contact the Chief's


                                    3                             A-4798-16T3
office "directly" if he had "any questions or concerns."                           M.G.

does not contend he was rebuffed in an effort to accept the Chief's

invitation.

        We also note M.G., in the portion of Weston cited in his

merits brief, omitted the Court's recognition that the de novo

hearing afforded a denied applicant "contemplates introduction of

relevant    and     material       testimony   and   the   application         of    an

independent judgment to the testimony by the reviewing court,"

which     review     "compensates       constitutionally         for       procedural

deficiencies       before   the     administrative   official"         –   here,    the

Chief.     Id. at 45-46.       Further, we have recognized the futility

of a remand for a chief's conference even when there was a complete

failure    to   comply      with    Weston's   mandate,    the    applicant         was

eventually informed of the reasons for the denial and there was

no likelihood of an informal resolution.               In re Dubov, 410 N.J.

Super. 190, 200 n.2 (App. Div. 2009).                A remand for a chief's

conference would be similarly futile here.

     In denying M.G.'s appeal pursuant to N.J.S.A. 2C:58-3(c)(5),5

the judge concluded, "based upon the facts and the circumstances,

the testimony and the exhibits in evidence," the issuance of the


5
  N.J.S.A. 2C:58-3(c)(5), provides in part: "No handgun purchase
permit or firearms purchaser identification card shall be issued
. . . [t]o any person where the issuance would not be in the
interest of the public health, safety or welfare."

                                          4                                   A-4798-16T3
permits would not be in the interest of the public health, safety

or welfare. We are bound to accept the trial court's fact findings

if they are supported by substantial credible evidence, In re

Return of Weapons to J.W.D., 149 N.J. 108, 116-17 (1997), but we

exercise   de   novo   review    over   the   trial   court's     legal

determinations, Manalapan Realty, LP v. Twp. Comm. of Manalapan,

140 N.J. 366, 378 (1995).       "Deference to a trial court's fact-

finding is especially appropriate when the evidence is largely

testimonial and involves questions of credibility."      J.W.D., 149

N.J. at 117.

     Contrary to M.G.'s contentions, we are satisfied the judge's

findings were not solely based on hearsay evidence.     The evidence

upon which a final administrative agency decision is reached may

include hearsay evidence, provided the agency's finding are not

entirely based upon hearsay evidence.     Weston, 60 N.J. at 50-52.

Evidence that ordinarily would be excludable as hearsay may be

admissible in a gun permit hearing if it is "of a credible

character -- of the type which responsible persons are accustomed

to rely upon in the conduct of their serious affairs."    Id. at 51;

see also Dubov, 410 N.J. Super. at 202.

     For a court to sustain an administrative decision, findings

must be supported by a residuum of legally competent evidence.

Weston, 60 N.J. at 51; see also In re Toth, 175 N.J. Super. 254,

                                   5                            A-4798-16T3
262 (App. Div. 1980).     "The residuum rule does not require that

each fact be based on a residuum of legally competent evidence but

rather focuses on the ultimate finding or findings of material

fact."    Ruroede v. Borough of Hasbrouck Heights, 214 N.J. 338, 359

(2013).    We briefly review the evidence the judge considered.

     Lodi Police Department Lieutenant Robert Salerno – who was

assigned to perform a background investigation in connection with

M.G.'s applications – obtained M.G.'s consent for a mental health

record search, pursuant to which he received Bergen Regional

Medical    Center's   (Bergen)   records   showing   M.G.'s   hospital

admission.6    The judge credited an entry that M.G. told hospital

personnel he tried to place an electrical appliance in a bath in

order to electrocute himself and "notes in the medical records

regarding [M.G.'s] behavior since a young age and with respect to

having anger tantrums and issues with school and the changing of

school and with his parents."

     In his application, M.G. denied being "confined or committed

to a mental institution or hospital for treatment or observation

of a mental or psychiatric condition on a temporary, interim, or

permanent basis," and being "attended, treated or observed by any


6
  The parties failed to include the Bergen records in the appendix
although they were admitted in evidence by the judge.



                                   6                           A-4798-16T3
doctor or psychiatrist or at any hospital or mental institution

on an inpatient or outpatient basis for any mental or psychiatric

condition."7   M.G. did testify, however, that he reviewed the

records, and did not dispute that he went to Bergen on December

29, 2004.   He variably said he did not remember: "having suicidal

thoughts"; saying that he was going to put an electrical appliance

in the bathtub and electrocute himself; or going to the hospital.

He did, however, remember: being placed in an ambulance; being

given asthma treatment; and telling "them when they got there

[that he didn't] want to take [his asthma medication]" because he

did not like the way it made him feel. But he denied "the substance

of [the] records" regarding the suicidal ideation.

     The judge found a "number of incidents" with M.G.'s mother

"dating back to 2007 and 2008 arguments over the car, and alleged

road rage incidents in 2010, 2011 and 2012."   Those incidents were

uncovered by Salerno during his investigation after he ran M.G.'s

name through several databases.      Several interactions with the

Lodi police were also revealed.       M.G., during his testimony,

acknowledged the run-ins with his mother but attributed them, not

to road rage, but to disagreements, admitting he was "very, very,



7
  Those questions are set forth in sections 24 and 26 of the
"Application for Firearms Purchaser Identification Card and/or
Handgun Purchase Permit."

                                 7                          A-4798-16T3
very, very like rude" when he was younger and that he "didn't

really respect [his] parents."        He also verified various disputes

with a neighbor who, according to M.G., said M.G. "cut him off"

while driving.

       The judge also added his courtroom observations of M.G. –

"visibly emotional and . . . shaking."

       Despite hearing M.G.'s version of the various incidents, the

judge found that M.G. was taken to Bergen on December 29, 2004,

because he was expressing suicidal ideation, and that M.G. was a

part   of   a   number   of   police-involved    disputes,   presenting    a

sufficient basis to conclude the issuance of the permits was

impermissible under N.J.S.A. 2C:58-3(c)(5).           The receipt of the

Bergen records by Salerno pursuant to M.G.'s consent, and M.G.'s

own testimony, sufficiently authenticated the records.8         The judge

disbelieved M.G.'s testimony disputing "the truthfulness or the

accuracy of the information contained in the Bergen . . . reports

that he expressed suicidal ideation or expressed a . . . desire

to harm himself by electrocution," and found "a clear history of

treatment for a mental health episode, a very serious one at that,

at Bergen . . . in December of 2004."           Salerno's testimony about


8
  "The requirement of          authentication or identification as a
condition precedent to         admissibility is satisfied by evidence
sufficient to support         a finding that the matter is what its
proponent claims." See        N.J.R.E. 901.

                                     8                             A-4798-16T3
his   findings    from   the   databases,   and   M.G.'s   testimony,   was

competent evidence.      The judge's decision, therefore, did not rest

entirely on hearsay; the testimony of both witnesses, the records,

as well as the judge's observation of M.G., presented a sufficient

residuum of legal and competent evidence to support the judge's

determination that the issuance of the permits would not be in the

interest of the public health, safety or welfare.

      M.G.'s constitutional arguments were not raised to the Law

Division judge.     We therefore decline to consider them.       State v.

Robinson, 200 N.J. 1, 20 (2009).         Even considered, we find them

meritless, noting our prior discussion in In re Winston, 438 N.J.

Super. 1, 10 (App. Div. 2014).      See also In re Forfeiture of Pers.

Weapons & Firearms Identification Card belonging to F.M., 225 N.J.

487, 506-08 (2016).

      Affirmed.




                                     9                             A-4798-16T3